Case: 12-20103     Document: 00511982037         Page: 1     Date Filed: 09/11/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 11, 2012
                                     No. 12-20103
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

L.F., by next friend Mary Ruffin; MARY RUFFIN,

                                                  Plaintiffs-Appellants

v.

HOUSTON INDEPENDENT SCHOOL DISTRICT;
LARRY CRADDOCK; HANS GRAFF,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:12-MC-34


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Mary Ruffin, personally and on behalf of L.F. (Collectively, “Plaintiffs”),
filed an Individuals with Disabilities Education Act, 20 U.S.C. § 1400, et. seq.,
complaint and an application to proceed in forma pauperis (IFP). The district
court screened the complaint pursuant to 28 U.S.C. § 1915 and determined that
it was duplicative of complaints that Ruffin had previously filed. The court




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-20103    Document: 00511982037       Page: 2   Date Filed: 09/11/2012

                                   No. 12-20103

denied Plaintiffs’ motion to proceed IFP in the district court but granted leave
to proceed IFP on appeal.
      The district court’s order denying leave to proceed IFP is a final,
appealable order. See Baugh v. Taylor, 117 F.3d 197, 201 (5th Cir. 1997). An
action may be dismissed as malicious if it duplicates claims raised by the same
plaintiff in previous or pending litigation. Pittman v. Moore, 980 F.2d 994, 994-
95 (5th Cir. 1993). A dismissal as malicious pursuant to § 1915(e)(2)(B)(i) is
reviewed for an abuse of discretion. See Ruiz v. United States, 160 F.3d 273, 275
(5th Cir. 1998).
      The district court determined that the instant litigation was duplicative
of Southern District of Texas No. 4:06-cv-01306, referred to by the district court
as “H-06-cv-1306,” and Southern District of Texas No. 4:11-cv-00903, referred to
by the district court as “H-11-cv-903.” Plaintiffs assert 4:06-cv-01306 involved
a different child than does the instant litigation, but fail to address the district
court’s determination regarding No. 4:11-cv-00903, which involved the same
child. Plaintiffs’ failure to challenge the district court’s finding that the instant
litigation is duplicative of No. 4:11-cv-00903 constitutes an abandonment of any
challenge that they might have had to this determination. See Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). Plaintiffs have failed to establish that
the district court’s ruling was an abuse of discretion. See Ruiz, 160 F.3d at 275.
      The judgment of the district court is AFFIRMED.




                                         2